               Case 3:19-cv-04027-JD Document 5-2 Filed 07/12/19 Page 1 of 3



1    AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
2
     Sean Riordan (SBN 255752)
3    Angélica Salceda (SBN 296152)
     Vasudha Talla (SBN 316219)
4    Mollie Lee (SBN 251404)
     William S. Freeman (SBN 82002)
5    Christine P. Sun (SBN 218701)
     39 Drumm Street
6
     San Francisco, CA 94111
7    Telephone: (415) 621-2493
     Facsimile: (415) 255-8437
8    Email: sriordan@aclunc.org
            asalceda@aclunc.org
9           vtalla@aclunc.org
10          mlee@aclunc.org
            wfreeman@aclunc.org
11          csun@aclunc.org

12
     Attorneys for Plaintiff-Petitioner Pangea Legal Services
13
                                UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15                            SAN FRANCISCO-OAKLAND DIVISION
16
                                                        Case. No. 3:19-cv-04027
17
          PANGEA LEGAL SERVICES,
18                                                     DECLARATION OF SEAN RIORDAN IN
                      Plaintiff-Petitioner,            SUPPORT OF PLAINTIFF-
19                                                     PETITIONER’S EX PARTE
          v.                                           APPLICATION FOR A TEMPORARY
20                                                     RESTRAINING ORDER
       KEVIN MCALEENAN, Acting Secretary of
21
       Homeland Security; MARK MORGAN,
22     Acting Director of U.S. Immigration and
       Customs Enforcement; DAVID JENNINGS,
23     Field Office Director, San Francisco Field
       Office, U.S. Immigration and Customs
24     Enforcement,
25
                      Defendant.
26
27

28


               DECLARATION OF SEAN RIORDAN ISO OF APPLICATION FOR TRO
                                         1
                 Case 3:19-cv-04027-JD Document 5-2 Filed 07/12/19 Page 2 of 3



1    I, Sean Riordan, declare:

2           1.      I am an attorney duly licensed to practice law in the State of California and a

3    member of the Bar of this Court. I am one of the attorneys for Plaintiff. I submit this Declaration

4    in Support of Plaintiff’s Ex Parte Application for a Temporary Restraining Order. I have personal

5    knowledge of the facts set forth below.

6           2.      On July 11, 2019, major news outlets reported that U.S. Immigration and Customs

7    Enforcement (“ICE”) planned to begin raids on Sunday, July 14 to arrested thousands of

8    noncitizens in major U.S. cities for purposes of deporting them. See Caitlin Dickerson and Zolan

9    Kanno-Youngs, Thousands are Targeted as ICE Prepares to Raid Undocumented Migrant

10   Families,        N.Y.         Times            (July   11,        2019),        available        at

11   https://www.nytimes.com/2019/07/11/us/politics/ice-families-deport.html.       San Francisco is

12   reported to be one of the target cities. Id.

13          3.      On the evening of July 11, 2019, organizations who routinely represent noncitizens

14   who have been detained by ICE reported that they met earlier that day with ICE leadership in

15   ICE’s San Francisco Field Office. They reported that ICE’s leadership told them they would not

16   be allowed to provide legal advice or to otherwise consult with people ICE plans to arrest and

17   process on Sunday, July 14.

18          4.      On July 12, 2019, at approximately 11:20 a.m., I spoke by telephone with Sara

19   Winslow, the civil division chief at the U.S. Attorney’s Office for the Northern District of

20   California. I explained that we planned to file a lawsuit seeking emergency relief through an ex

21   parte application for a temporary restraining order on the afternoon of July 12, but that we would

22   welcome to opportunity to seek to resolve this issue without litigation. Ms. Winslow asked me to

23   include information about our concerns in an e-mail.

24          5.      On July 12, 2019, at approximately 11:32 a.m., I sent Mr. Winslow an e-mail briefly

25   explaining our concerns about ICE’s policies and practices of denying access to counsel. I also

26   reiterated our interest in avoiding litigation, if possible, but stated that we would be working on

27   the application for emergency relief, which we hoped to file by 2:00 p.m. on July 12.

28

                 DECLARATION OF SEAN RIORDAN ISO OF APPLICATION FOR TRO
                                           1
                 Case 3:19-cv-04027-JD Document 5-2 Filed 07/12/19 Page 3 of 3



1           6.      As of 4:19 p.m. on July 12, 2019, I had received no further communication from

2    Ms. Winslow or another representative of the government about this matter.

3           I declare under penalty of perjury that the foregoing is true and correct. Executed July 12,

4    2019 at Sacramento, California.

5                                                 ______/s/ Sean Riordan_________
                                                        Sean Riordan
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                 DECLARATION OF SEAN RIORDAN ISO OF APPLICATION FOR TRO
                                           2
